DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed October 11, 2022 has been received and entered.
3.	Claims 1-25 are currently pending.

Election/Restrictions
4.	Applicant’s election of Group V, claim 17 and 18 with claims 1, 12-16, and 21-25 as linking claims, in the reply filed on October 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 2-11, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 12-18, and 21-25 are examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 1, 15, 16, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Siddhartaka Snana formulation (Traditional Knowledge Resource, edited by Bhisagacarya Harisastri Paradakara vidya: Chaukhamba Orientalia, Varansia, edn. 8th, 1998, p. 715).
	This reference teaches a composition comprising a water extract from Callicarpa macrophylla which is useful for application to the skin to treat inflammation.  The reference teaches that the composition comprises 1 part (1%) C. macrophylla.  In addition, the reference teaches that the composition is a solution that comprises the extraction solvent.
The reference does not teach that the application of the extract reduces TNF-alpha activity in the skin.  However, applicant’s specification defines a person in need of reduction of TNF-alpha activity in the skin as a person with inflammation (see paragraph 21).  As discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The reference teaches applying the same composition as claimed to the same person as defined by applicant as being a person in need of the treatment.  Therefore, the reference method is structurally the same as the claimed method.  Thus, the reduction in TNF-alpha activity in the skin would inherently occur in the reference method if applicant’s invention functions as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 1, 12, 13, 14, 17, 18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siddhartaka Snana formulation (Traditional Knowledge Resource, edited by Bhisagacarya Harisastri Paradakara vidya: Chaukhamba Orientalia, Varansia, edn. 8th, 1998, p. 715) in view of Collins (US 2010/0323042).
	The teachings of Siddhartaka Snana are discussed above.  The reference does not specifically teach formulating the composition into an oil-in-water emulsion, a cream, a lotion, a lyophilized powder, or adding sesame oil, vetiver oil, rice bran oil, caprylic/capric triglyceride, tocopherol, or rose oil to the composition.  However, oil-in-water emulsions, creams, powders, and lotions are well known topical compositions as demonstrated by Collins.  In addition, Collins also teaches that sesame oil, vetiver oil, rice bran, caprylic/capric triglyceride, tocopherol, and rose oil were ingredients known to be used when formulating topical compositions (see paragraphs 10, 81, 102, 103, 129, 182, and 207).  Furthermore, lyophilization is a well known means to produce a powder.  Thus, an artisan of ordinary skill would reasonably expect that these known formulations and known ingredients would be useful to employ when formulating the topical composition taught by Siddhartaka Snana.  This reasonable expectation of success would have motivated the artisan to modify the Siddhartaka Snana to include the use of these modifications.  Therefore, the use of these formulations and ingredients is considered to be an obvious modification of what was known in the art at the time of the invention.

Claim Objections
9.	Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655